                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF ALASKA

        Laura Lee Peterson, et al. v. Alaska Communications Systems Group, Inc., et al.
                            Case No. 3:12-cv-00090-TMB-MMS

By:                   THE HONORABLE TIMOTHY M. BURGESS

PROCEEDINGS:          ORDER FROM CHAMBERS

Before the Court is the Parties’ Joint Status Report and Stipulation seeking to stay all scheduled
deadlines and hearings in this matter (“Joint Stipulation). 1 For the following reasons, the Court
GRANTS in part the Joint Stipulation and STAYS the deadlines and hearings scheduled in this
matter for 60 days. In light of the stay, the Court DENIES Defendants’ Motion to Bifurcate 2
without prejudice. The Parties are ORDERED to submit a status report 30 days from the date of
this order.

In the Joint Stipulation, the Parties report that on May 4–5, 2021, they engaged in a mediation and
“reached a settlement in principle on behalf of all Rule 23 Class Members and FLSA Collective
Action Members.” 3 The Parties report this settlement “will resolve all claims pending before the
Court” and that they are “working expeditiously to prepare a long-form Class Settlement
Agreement. 4 The Parties ask that the scheduled deadlines and hearings in this case “be held in
abeyance while the Parties negotiate and draft the Class Settlement Agreement and seek
preliminary and final approval of the class settlement.” 5

Good cause appearing, the Court GRANTS in part the request in the Joint Stipulation and stays
the deadlines and hearings in this matter for 60 days. The Parties are ORDERED to submit a
status report 30 days from the date of this order. In light of the stay of deadlines, the Court
DENIES Defendants’ Motion to Bifurcate at Docket 450 without prejudice.

Because the scheduled deadlines and hearings in this matter will be stayed for 60 days, the
October 4, 2021 trial date remains the same. 6

IT IS SO ORDERED.

Entered at the direction of the Honorable Timothy M. Burgess, United States District Judge.

DATE: May 21, 2021.




1
  Dkts. 469; 469-1 (Proposed Order).
2
  Dkt. 450 (Defendants’ Motion to Bifurcate).
3
  Dkt. 469 at 1.
4
  Id.
5
  Id. at 2.
6
  See Dkts. 396 at 2 (Scheduling Order); 443 (Minute Entry).
                                               1

      Case 3:12-cv-00090-TMB-MMS Document 470 Filed 05/21/21 Page 1 of 1
